DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-10, 12-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Ito was the closes prior art teaching a semiconductor tool with a sensor unit, a sensor interface a control unit with a front end subsystem, calculation subsystem, a message feedback subsystem. The prior art of Cella was the closest prior art of teaching the Al analytical process performed by the calculation subsystem utilizes a statistical prediction model corresponding to the data signal to predict a failure of the semiconductor manufacturing equipment, and the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment. The prior art of Deguchi teaches the process to predict a contamination time of the semiconductor manufacturing equipment. However the prior art of record does not specifically teach a statistical prediction model incorporating a categorization and weighting process performed by the AI analysis unit to identify, categorize and weight the data signal into a match group and a non-match group depending on a comparison between the data signal representing the gas pressure inside the semiconductor manufacturing equipment and a threshold level; and a message and feedback subsystem generating an alert signal and a feedback signal according to the output signal, the message and feedback subsystem transmitting the alert signal to a user of the semiconductor manufacturing equipment.
Other prior art such as Abuhuliment (US 20120317058 A1), Ehrne (US 20190378734 A1), and Gottscho (US 20180040460 A1) were pertinent prior art teaching fuzzy logic network for detecting weights, contamination and determining internal pressure predictors of failure within a tool but fails to specifically teaches the entire claimed invention.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689